Citation Nr: 0012663	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to June 1959 
and from October 1961 to August 1962.

Service connection for an acquired psychiatric disorder was 
initially denied by a September 1959 decision of a Department 
of Veterans Affairs (VA) regional office (RO).  The veteran 
did not file an appeal and that determination became final.  
See 38 C.F.R. § 19.2 (1959).  In September 1990, the Board of 
Veterans' Appeals (Board) declined to reopen the claim. 

The current appeal comes before the Board from a rating 
decision of October 1998 from the VA Boston, Massachusetts RO 
which declined to reopen the claim for service connection for 
an acquired psychiatric disorder.  Received at the Board in 
August 1999 was a motion for reconsideration of the September 
1990 denial.  The basis for the motion was that the Board had 
failed to consider whether service connection for a 
psychiatric disorder was warranted on a secondary basis in 
accordance with 38 C.F.R. § 3.310.  The motion was denied in 
April 2000; however, the Board finds that argument presented 
in August 1999 constitutes a new claim of service connection 
on a secondary basis.  This issue was not developed for the 
Board's review and is consequently referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  By a decision entered in September 1990, the Board 
declined to reopen a claim of service connection for an 
acquired psychiatric disorder.

2.  The evidence received since the September 1990 decision, 
by itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder on a direct basis.  38 U.S.C.A. §§ 1112, 1131, 1153, 
5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 
3.303, 3.306, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon examination in April 1957 for entrance into service, the 
veteran's psychiatric status was evaluated as normal.  He did 
indicate, however, that he felt "unrelaxed," but he denied 
nervous trouble.  The medical summary noted that he had 
sustained injuries in a 1954 automobile accident which 
resulted in a post-concussion syndrome with frontal 
headaches.  In October 1957, he was seen in sick bay for 
complaints of headache and nervousness following guard duty.  
In December 1957, it was reported that he had complaints of 
nervousness, difficulty sleeping and was "moving all the 
time."  He indicated in the following month that he was not 
as nervous.  It was reported that he wanted to secure a 
transfer to the Boston area near his home and thought he 
might feel better there.  In February 1958, it was reported 
that the appellant was seen in the neuropsychiatric service 
where it was noted that his nervousness was mild and was of a 
chronic anxiety nature.  It was felt that he had "a fragile 
personality structure."  It was added that his situation was 
stable at that time and that no emotional difficulty was 
foreseeable.  

The veteran was shown to have complaints of nervousness in 
September and December 1958 when evaluated for other physical 
complaints.  During the interim, in October of that year, it 
was noted that his complaints were indicative of a dependent 
personality.  When examined for separation from service in 
May 1959, it was recorded that he had nervousness of unknown 
etiology accompanied by 

dizziness and headaches which were reasonably controlled with 
Phenobarbital, and had been treated in this regard since 
November 1957.  It was noted that he had complaints of 
frequent trouble sleeping which he attributed to nervousness.  

The post-service record reflects that the appellant filed a 
claim for service connection for a nervous disorder in July 
1959 subsequent to which he was afforded a VA examination in 
August 1959.  Upon neuropsychiatric evaluation, it was 
observed that his voice, lips and hands were tremulous, and 
that his speech was rapid and spontaneous.  He bit his 
fingernails.  The veteran was reported to have said that he 
had always been nervous and jittery, had a fear of the dark 
and was a chronic nail biter as a child, but had become more 
nervous, "jumpy" and excitable since an automobile accident 
in 1954.  He said that he had such symptoms for no apparent 
reason, and also had restless sleep.  He related that he had 
been treated twice a week after basic training for his 
stomach and his nerves with Phenobarbital and pills.  He said 
that he was very uncomfortable in closed spaces and that 
heights had always bothered him.  Following complete 
neurological and mental status examinations, a diagnosis of 
chronic anxiety reaction was rendered.  

Service connection for anxiety reaction was denied by the RO 
in September 1959 on the basis that the disorder existed 
prior to service and was not aggravated thereby.  The 
appellant was notified of this determination by letter dated 
in September 1959.  He did not file a timely appeal and the 
determination became final.  38 C.F.R. § 19.2 (1959); see 
also 38 C.F.R. § 20.1103 (1999).

The veteran re-entered active duty in 1961, but no 
complaints, symptoms or findings referable to psychiatric 
symptomatology were recorded during the second period of 
service.  He did indicate upon service entrance examination 
in August 1961 that he had experienced nervous trouble of 
some sort.  His psychiatric status was evaluated as normal 
upon examination in June 1962 for discharge from active duty.

The appellant attempted to reopen his claim for service 
connection for a psychiatric disorder in March 1987.  
Subsequently received were private clinical records dated 
between 1977 and 1985 indicating complaints of nervousness, 
and episodes of tension and anxiety.  Extensive VA outpatient 
clinic records dated between 1986 and 1987 were also received 
showing that he obtained frequent and ongoing treatment for 
diagnoses which included chronic anxiety and panic disorder.  
During this time frame, the veteran attributed his 
nervousness to a very bad car accident in 1954 in which his 
best friend had been killed and he had been seriously 
injured.  It was also noted, however, that he harbored long-
buried anger and feelings toward the military.  

The veteran's wife wrote in May 1990 that, when she first met 
him in 1960, he was extremely nervous, unable to attend 
social events or drive a car, and that their relationship was 
"off and on" because of his nervousness and inability to 
work regularly and commit to a relationship.  She indicated 
that his symptoms had improved to some extent with treatment.

Pursuant to an August 1989 Board remand, the appellant was 
afforded a VA neuropsychiatric examination in February 1990.  
It was reported that the veteran began college in 1954 and 
had been an excellent basketball player and good student when 
he had had a severe automobile accident which had demolished 
part of his face necessitating facial surgery.  It was noted 
that he did not finish college but went on to become a 
longshoreman.  It was indicated that the appellant was 
extremely conscientious and found himself worrying a great 
deal and wringing his hands when things did not go right.  It 
was reported that this had gone on throughout service.  
Following mental status examination, a diagnosis of 
generalized anxiety disorder in association with gastric 
ulcer was rendered. 

In a Board decision rendered in September 1990, the Board 
declined to reopen the claim for service connection for an 
acquired psychiatric disorder on the basis that no new 
factual basis had been presented.  

Evidence received subsequent to the Board decision of 
September 1990 consists of VA outpatient clinical records 
dated between 1997and 1998 showing continuing 

psychiatric treatment for an anxiety disorder, as well as 
statements received in August 1998 from several friends 
attesting to the veteran's calm and easygoing personality 
prior to service and his extensive problems with nervousness 
thereafter. 

The veteran asserts that service connection should be granted 
for a psychiatric disorder.  He contends that he first 
developed symptoms of nervousness and anxiety after he 
entered the military, and has had continuing problems in this 
regard since that time.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

By a decision entered in September 1990, the Board disallowed 
an application to reopen a previously denied claim of service 
connection for an acquired psychiatric disorder.  
Consequently, the current claim of service connection may be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the Board's 
prior adjudication.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that the VA outpatient 
records dated between 1997 and 1998 showing continuing 
treatment for psychiatric symptoms are not "new" in that 
they are merely cumulative or redundant of evidence that was 
of record when the Board considered the claim in September 
1990.  In other words, they tend to prove nothing that was 
not previously shown, namely that the veteran has a 
psychiatric disorder.  However, the Board finds that the 
statements received from the veteran's friends are "new" in 
that they were not of record at the time of the last final 
disallowance of the claim and because they provide new 
information as to the veteran's symptoms before and after 
military service.  This evidence was not available for the 
Board's review in September 1990, and is not cumulative or 
redundant of evidence that was then of record.  Consequently, 
the evidence is considered "new."  


The Board finds, however, that none of the "new" evidence 
is "material."  Although the record shows that the veteran 
does indeed suffer from an acquired psychiatric disorder, the 
lay statements are not helpful to deciding whether such a 
disorder began in service or was aggravated thereby.  While 
the lay statements attempt to establish that he did not have 
a psychiatric disorder prior to service, lay persons are not 
competent to offer opinions on matters of medical diagnosis 
or etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Lacking competence to provide significant 
evidence on the medical questions in this case, which 
questions are determinative, especially since the previously 
available record had established the nature of the disorder 
and that the veteran had experienced psychiatric symptoms 
since service, the veteran's friends are not in a position to 
provide "material" evidence.  These statements are not so 
significant, by themselves, or in connection with the 
evidence previously assembled, that they must be considered 
in order to fairly decide the merits of the veteran's claim.  
In short, the evidence is not "material."

Absent a showing of new and material evidence, the Board does 
not have jurisdiction to review the former disposition of the 
claim.  Butler v. Brown, 9 Vet. App. 167 (1996).  The appeal 
is therefore denied.

The Board acknowledges that the RO referred to the definition 
of "material" that has been overturned by Hodge when it 
prepared the November 1998 statement of the case.  See Hodge, 
supra; 38 C.F.R. § 3.156(a).  In this regard, the Board 
recognizes that Hodge resulted in a change in the test for 
determining whether newly submitted evidence is "material."  
However, the Board finds no prejudice to the veteran by 
proceeding with an adjudication of the question of reopening.  
This is so because the RO specifically notified the veteran 
of the provisions of 38 C.F.R. § 3.156 (a).  The veteran 
consequently was on notice of the regulatory standard and had 
therefore been given the opportunity to present evidence and 
argument with this standard in mind.  


ORDER


The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

